I am of the opinion that the fair construction of sect: 4, ch. 61, of the Revised Statutes, requires, that the amount of a tax to be levied by a school district on the ratable property within its limits, should be first approved by the school committee of the town. Such approval seems to me to be a condition of the right to raise the tax.
The power to insure the school-house and its appendages against damage by fire is, by section 3 of the same chapter, reposed in the district, and not in the trustee; and although a legal vote of the district to raise money to pay the premium would be a sufficient ratification of the trustee's act in this respect, the notice of the district meeting, held November 6, 1858, accompanying the statement, and which declares the special purpose of the meeting to be the "laying of a tax to meet the expenses of repairing the school-house in said district," seems to me not sufficient to justify the meeting in raising, as an addition to the tax, and by way of ratification of the action of the trustee in insuring the school-house, c., the premium paid by the trustee for the insurance. The notice should, to comply with sect. 5, ch. 62, of the Revised Statutes, state the whole object or purpose of the special meeting.
The other grounds of the appeal cannot, upon the statement of facts submitted to me, be sustained; but for the reasons above given, my decision is, that the assessment of the tax by School District No. 11, of the town of Exeter, at the special meeting held November 6, 1858, is void; and that having first obtained the approbation of the school committee of the town to the amount of the tax, they must, if they would levy it on the ratable property of the district, do so at a meeting, of the purposes of which due notice has been given. This will not be given, if, when the notice specifies that a tax is intended to be laid for one purpose only, the meeting proceeds to lay a tax for another also. *Page 606